Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 1 of 11
Case 1:20-cv-03494-GLR Document1-2 Filed 12/01/20 Page 5 of 15

 

 

 

 

 

Foie, . ‘
ee, / __ INTHE CIRCUIT COURT FOR ALLEGANY COUNTY. MARYLAND
f WLLIAM A. TACCINO *
f CAROLJ. TACCINO

Hoa PiIVE AVE, *

CUMBERLAWD Md. Qise2
PEN Te EY + CIVIL CASE No. CO} > CV-20~

. VS. C0003

DOLLAR TREE, INC. *

GARY M. PHILBIN, CEO

SCOVILUS PRWwY- *

CHESAPEAKE V4. ARZAC
DEFENDANTS . ee oe mem FF
INTRODUCTION

' The Plaintiffs are bringing this action against the defendant for violating Md. Governor Larry
Hogan's Apri 15, 2020 executve order regarding the wearing of masks or facial covering in public
places and businesses. This violation jeopardized the public health and safety and Defendant was
negligent in that the Defendant provided false statements and information to the police, all of which
caused Plaintiff William undue stress and defamation of character during this time of uncertainty.
Plaintiffs seek monetary, compensatory damages in amounts to be determined at trial, and punitive
damages in the amount of $125,000.00.

THE PARTICULARS IN THIS CASE

That on April 25, 2020, at approximately 19:54pm, Plaintiff William Taccino dropped his wife,
Carol Taccino off at the Dollar Tree in White Oaks Plaza, 1619 Oldtown Rd., Cumberland, Md. 21502.
She is a disabled American veteran with COPD and Plaintiff William is also disabled. Just after
parking his vehicle in the parking lot, he noticed a woman entering the store without a face mask. She
went straight to the check-out and spoke to the cashier. Plaintiff William Taccino immediately went to

this woman and asked,
“Lady, where is your face mask?"

She replied, "I left it in the car." She then headed toward the door and on her way out, hollered to
Plaintiff William,

"What the f--- business is it of yours?"
Plaintiff said,"It is my business. My wife is in here shopping, and now, I am in here.”

Just then, the cashier came over and Plaintiff William Taccino asked her, “Are you going to do
something about this?"

She said, "I heard you holler at her," and, "Just forget it,” which Plaintiff was going to do. Just then,
the woman reentered the store with mask in hand and walked past both of clerk and Plaintiff William
Taccino. She did not purchase anything.

Plaintiff Willliam Taccino said to the clerk, "If you won't do something about this, J] will.”

 

 
Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 2 of 11
Case 1:20-cv-03494-GLR Document 1-2 Filed 12/01/20 Page 6 of 15

 

 

Plaintiff went to find his wife and told her, “Let's go. We're out of here." Plaintiff William Taccino
went to the car and phoned the Cumberland City Police to report the incident.

Shortly after they got home, the CPD contacted Plaintiff William Taccino about the incident and
informed him the assistant manager of the store told the officer she never saw the woman before and
that Plaintiff William Taccino was causing a disturbance. Plaintiff William Taccino told the officer if
the store has a sign on the door that masks are required when entering the store, per the governor's
executive order, but the store does not enforce it and the police refuse to, that the customers must take i
action to protect their health and safety and defend their lives. In the police report is written the
employees of the store were supposed to enforce the face covering requirement. The officer said he
would get back to Plaintiff William Taccino the next day about this, which he did. The next day,
Plaintiff William phoned the police chief to obtain a copy of the incident report, which is enclosed.

FACTS

Ll. That Md. Gov, Larry Hogan's executive order, effective April 15, 2020. clearly states, "masks or
facial coverings must be worn in public places/businesses." (Exh. 1A, B)

2. That Dollar Tree clearly had a sign on the door stating, "Mask or face covering required upon
entering.”
3. That the Dollar Tree clerk admitted that a woman without a mask entered and was inside the

store. (see IR C2020-08545)

4. That the Dollar Tree clerk was negligent in that she did not take any action to correct the
' situation and thus, failed to avoid a dangerous situation and ensure the safety of her customers. This is
not mentioned anywhere in the incident report.

5. That the dollar Tree cashier made a false statement to the police that 1, (Plaintiff William
Taccino) caused a disturbance, labling him as a criminal. (Exh. 2A, B; IR C2020-08545)

6. That by Dollar Tree's negligence and refusal to comply with Md. Gov. Hogan's executive order
and the sign on their own door, they have caused Plaintiff William Taccino undue stress in that.

A. Plaintiff William Taccino was exposed, on 2 occasions, to an unmasked person less than
a foot away from him.

B. Plaintiffs William and Caro} Taccino are both at higher risk for infection from the
coronavirus due to their ages and compromised health.

on The unknown woman was an African American which (according to the available
information) makes her at higher risk for infection of the COVID-19 virus and the spread
thereof.

D. 12 days later, Plaintiff William Taccino phoned the Allegany County Health Dept. to ask
if they could trace back to find this woman and have her tested. He never heard back from
them.

E. Plaintiff William Taccino was accused of a crime when all he was attempting to do was

a

 

 
Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 3 of 11
Case 1:20-cv-03494-GLR Document1-2 Filed 12/01/20 Page 7 of 15

 

 

_ defend the health and safety of his wife and himself. (Exh. 2A, B; IR C2020-08545) >

F. _ The following week, a security guard fora Family Dollar store in Michigan was killed
doing his job, protecting the health and safety of others.

 

 
v4

Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 4 of 11
Case 1:20-cv-03494-GLR Document 1-2 Filed 12/01/20 Page 8 of 15

 

 

PLAINTIFFS' STATEMENT OF CLAIM
COUNT I: Defendant Dollar Free, Inc. - Violations of Md. Gov. executive order.
7. Plaintiffs reallge and incorporate paragraphs 1-6 f this complaint.
8. That, on April 25, 2020, Dollar Tree violated Md. Gov. Hogan's April 15, 2020 executive order
by failing to enforce both that order and the sign posted on the front door of the business stating that
masks or facial coverings are required before entering the store, causing Plaintiff William undue stress
for several weeks after. (Para. 1-3, Exh. A,B)
COUNT I: Defendant Dollar Tree, Inc. negligence.
9. Plaintiffs reallge and incorporate paragraphs 1-8 f this complaint.
10. That the DefendantDollar Tree, Inc. is negligent by not enforcing action against violaters and
allowing an unmasked person to enter the store, thus risking public health and safety by exposure to

this person. This caused Plaintiff William undue stress for several weeks after. (Para. 3, 4; Exh. A)

COUNT IT: Defendant Dollar Tree, Inc. made false statements to police to cover up a wrongdoing.

11. Plaintiffs reallge and incorporate paragraphs 1-10 f this complaint.

12. That Dollar Tree, Inc. knowingly, willfully and intentionally told police that Plaintiff William .
Taccino was in the store and caused a disturbance, when in fact Plaintiff was requesting that Dollar
Tree take appropriate action against a violator who was jeopardizing the public health and safety,
including his wife, himself and anyone else in the store. Doilar Tree, Inc. refused to take the
appropriate action and instead defamed Plaintiff's character and reputation to the police. (Para. 5, Exh.
A)

- RELIEF SOUGHT — -
For COUNT I
Plaintiffs respectfully ask this honorable court to grant them the following relief.

1. Award Plaintiffs monetary damages in an amount to be determined at trial for any cost of filing
this ‘action and service

2. Award Plaintiffs compensatory damages in an amount to be determined at trial for any time and
costs in this motion.

3. Award Plaintiffs punitive damages for undue stress suffered by Plaintiff William in the amount
of $50,000.00. °

For COUNT IT

1 Award Plaintiffs monetary damages in an amount to be determined at trial for any cost of filing
this action, service and ? y

 
Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 5 of 11
Case 1:20-cv-03494-GLR Document 1-2 Filed 12/01/20 Page 9of15

 

 

2. Award Plaintiffs compensatory damages in an amount to be determined at trial for any time and
costs in this motion.

3. Award Plaintiffs punitive damages for extreme stress suffered by Plaintiff William in the
amount of $50,000.00. ,

For COUNT fi

1. Award Plaintiffs monetary damages in an amount to be determined at trial for any cost of filing
this action, service and ?

2. Award Plaintiffs compensatory damages in an amount to be determined at trial for any time and
costs in this motion.

3. Award Plaintiffs punitive damages in the amount of $25,000.00 for defamation of character, and
grant Plaintiffs any further relief sought for their cause in this matter and as justice requires.

REQUEST FOR JURY TRIAL

Plaintiffs reserve the right to request a jury trial providing it is safe to do so due to the pandemic
and the state of emergency. For now, because of Plaintiffs' disabilities, they request that al] hearings be
done by telephonic hearing of skype.

CONCLUSION

It is believed the Dollar Tree employee may not have been property trained. If so, no action
should be taken against her.

Plaintiffs reserve the right 1o amend this complaint to include other defendants and counts.

He auersneaem aL ate om

Plaintiff Williaa Taccino has blacked out, on the police incident report a word inserted by them,
not suitable for public viewing.

Respectfully,

if
William A. Taccino
402 Pine Ave.
Cumberland, Md. 21502
301-722-2520

 
 

Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 6 of 11
Case 1:20-cv-03494-GLR Document 1-2 Filed 12/01/20 Page 10 of 15

v. Laundromats.

H. Use of Face Coverings.
a. Effective as of 7:00 a.m. on April 18, 2020:

i, all riders and operators on any Public Transportation are required to wear
Face Coverings (excluding any operator in a separate compartment that is
off-limits to riders);

ii. all customers over the age of nine are required to wear Face Coverings
while inside the enclosed area of any Retail Establishment or Foodservice
Establishment;

iii, adult customers accompanying children age two through nine shall use
reasonable efforts to cause those children to wear Face Coverings while
inside the enclosed area of any Retail Establishment or Foodservice
Establishment;

iv. all Retail Establishments shall require staff to wear, and those staff shall
wear, Face Coverings while working in areas open to the general public
and areas in which interactions with other staff are likely; and

v, all Foodservice Establishments shall require staff who interact with
customers (including, without limitation, delivery personnel) to wear, and
those staff shal! wear, Face Coverings while working.

b. Single-use Face Coverings shall be properly discarded in trash receptacles. It is
recommended that all reusable Face Coverings be cleaned frequently (at least
once per day).

c. Wearing a Medical~Grade Mask satisfies any requirement in paragraph Ila to
wear a Face Covering;-but all-Marylanders are urged to reserve Medical-Grade
Masks for use by health care workers and first responders.

0. Physical Distancing Measures for Retail Establishments.
a. All Retail Establishments shall, in good faith and to the extent possible:

i. Where any queue is expected to form, designated with signage, tape, or r by
other means at least six-foot spacing for persons in line;

ii. Sanitize, or provide customers with a means to sanitize, handles of carts
and baskets that are available to customers;

iii, Provide staff and customers with clean restrooms stocked with soap or
sanitizer, and allow staff to wash their hands at least once every 30
minutes; and

(Bhat

 
Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 7 of 11
Case 1:20-cv-03494-GLR Document 1-2 Filed 12/01/20 Page 11 of 15

iv. Post signage at each entrance advising customers about the requirement to
wear Face Coverings described in paragraph IT.a.

b. The Secretary of Health of the State of Maryland {the “Secretary”) is authorized
to issue directives under this Order, as the Secretary deems necessary, to prevent,
reduce the spread of, and suppress COVID-19 in and around Retail
Establishments and/or Foodservice Establishments, which may include, without
limitation, additional requirements for physical distancing, cleaning, and
disinfection at Retail Establishments and/or Foodservice Establishments.

TV. General Provisions.

a. Each law enforcement officer of the State or a political subdivision shall execute
and enforce this Order. .

b. A person who knowingly and willfully violates this Order is guilty ofa
misdemeanor and on conviction is subject to imprisonment not exceeding one
year or a fine not exceeding $5,000 or both.

c. This Order remains effective until after termination of the state of emergency and
the proclamation of the catastrophic health emergency has been rescinded, or until
rescinded, superseded, amended, or revised by additional orders.

d, The effect of any statute, rule, or regulation of an agency of the State or a political
subdivision inconsistent with this order is hereby suspended.

e, The underlined paragraph headings in this Order are for convenience of reference
only and shall not affect the interpretation of this Order.

f. Ifany provision of this Order or its application to any person, entity, or
circumstance is held invalid by any court of competent jurisdiction, all other
provisions or applications of the Order shall remain in effect to the extent possible
without the invalid provision or application. To achieve this purpose, the
provisions of this Order are severable.

ISSUED UNDER MY HAND THIS 15TH DAY OF APRIL, 2020, AND
EFFECTIVE IMMEDIATELY.

Lawrence J, " Jr? G
Governor

Exh i

-4-

   

 

 
Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 8 of 11
f Case 1:20-cv-03494-GLR Document1-2 Filed 12/01/20

rut aeh
SA |

 

Date:

Shift:

Area:

Dispatch:

Assigned To:
Backup Officers:
Supervisor:

Nature:

Location of Incident
Case Status:

Complainant:

Weather:

Time Frame:
Suspect Vehicle:
Method of Operation:
Physical Evidence:
Photos?

Scene Processed:

To C3i:
Forwarded On:
By:

C3l investigator:

Report Submitted by:

City of Cumberland Departmen of Police

_ Incident Report: C2020-08545

04/25/2020 Day: Sat Time: 19:54
SQUAD N2

*none

DS946 CiwSpc Abbey E Bevan -

C232 Pbl Trevor D Baluch

C213 Cpl Jaceb Sullivan

EX ORDER VIOLATION

402 Pine Ave Cumberland MD
Closed

Taccino , William Anthony

402 Pine Avenue

Cumberland MD

Home: 240-362-7796 Mobile; 301-268-5934

Seasonal

*No

 

Date: 04/27/2020 Page 1 of 3

C-pae :

 

saan © neem

 
 

Case 1:20-cv-03494-GLR Document 3 Filed 12/01/20 Page 9 of 11
Loe Case 20-cereSaheGlLR Document 1-2 Filed 12/01/20 Page 13 of 15

a

 

Narr: Original Narrative - C946 04/25/2020

 

 

 

CAD incident#: 200008827

Call Taker ID: 0946 Dispatcher ID: 0946
Complainant: WILLIAM TACCINO

Cross Street: <300>PEARL ST

Cross Street2:<0>ALLEY

Dispatcher Remarks: REQUEST FOR OFFICER

Narr. 1 Original Narrative C232 - C232 Ptr Trevor'D Baluch 04/26/2020

On April 25, 2020, at approximately 2000 hours, William Taccing contacted dispatch regarding a disturbance at
the Dollar Tree in Whit Oaks Plaza. Mr. Taccino advised that he had been involved in an altercation at the
Dollar Tree with a female that had entered the store without wearing a mask.

! made contact with the assistant manager of the Dollar Tree, Lesiie Stubbs. Ms. Stubbs advised that a black
female had entered the store without a face covering. She stated that a white male, William Taccino, began
shouting and cussing at the female. The female then retrieved her mask from her car and the male left with his
wife, Ms, Stubbs stated that she did not know the females identity.

| made contact with Mr. Taccine at 402 Pine Ave. Mr. Taccino stated that he politely asked the female to put a
mask on. He stated that the female responded stating "Why the falllris it your business?" He stated that he did

not shout at the female. | advised Mr. Taccino that a store employee had witnessed him shouting at ihe female.

Mr. Taccino then asked who was supposed to enforce the faced covering order. | advised Mr. Taccino that
employees of the store were supposed to enforce the face covering requirement. | advised Mr. Taccino to
contact store employees if another customer was not wearing a face covering. | instructed Mr. Taccino not to
cause any further disturbances. | advised him that if he caused disturbances it could become a criminal issue

for creating the disturbance.

C232

04/27/2020

. EPhaB

 

Page 2 of 3.

oF

 

 
Case 1:20-cv-03494-GLR Document3 Filed 12/01/20 Page 10 of 11
Case 1:20-cv-03494-GLR Document1-2 Filed 12/01/20 Page 14 of 15

William A. Taccino
Carol J. Taccino

402 Pine Ave.
Cumberland, Md. 21502
301-722-2520

Sept. 25, 2020

Clerk

Allegany County Circuit Court
30 Washington St.
Cumberland, Md. 21502

Dear Clerk,
Please issue summons for the following.
Dollar Tree, Inc.
Gary M. Philbin, CEO
500 Volvo Pkwy
Chesapeake, Va. 23320

Thank you,

“Tee

William A Taccino

 

 

 
Case 1:20-cv-03494-GLR Document3 Filed 12/01/20 Page 11 of 11

PUEDE Min ae ee ont a

=o Seiten

         
           

   

 

             

. ‘ Se aor et aS pores ok aa ihe oe ~~

. ee a ra PES: mae

(OF * a eT
. =e =z “

we si a meee

ste

DMD 2

~<a a -

$10. 40. --

Rent 85074-33

    

HOM

‘7018 3090 O501 1645 3750

ct bom pee

  

*

fimore! ; we 8

oN
= hes

 
 

: 7

Sof isin -

   

T/20 «Page 1

+

SESTRICTED:’ >

ELIVE RY

«OS =

 

         

 

ite
“pe Tem

CEOS.

 

pi PHILBIM

 

“2° Peg 4/0

ge.
GATE
. math d
waa
‘

'

a
,
a

pF

ete}

coe SOE
‘as
ae

ad

 

“nw
‘as Py nt

20-cv-03494-GLR-*Document 1
oh
¥

ne te
4 “

8 RESTRICTED:

hae

: DELIVERY.

a

* weasel

 

  

 

   

 

CR Lila Eade beg L Hap iid pt

 

Sta an tates ical TRENT NTNrUNrU Ait ee

 

 

 
